DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo (WO 2017/109877).

Regarding claim 1, Okubo teaches a lawn mower robot (10), comprising: an upper cover (19); an inner frame (11) coupled to the upper cover and configured to be coupled at one or more sides to a plurality of wheels (15, 16) that are driven to move the lawn mower robot; a motor (31) provided in the inner frame; one or more blades (14) provided at a lower surface of the inner frame and configured to be rotated based on 

Regarding claim 2, Okubo teaches a lifting frame (32) that receives the motor therein, and configured to be connected to the inner frame to be vertically movable to adjust a height of the blades.  

Regarding claim 3, Okubo teaches the seal (70) includes: a bellows-shaped corrugated tube configured to have an adjustable length in a vertical direction; an upper fastening extension (51) extending radially outward (51b) from an upper end of the corrugated tube, and configured to be fastened to the lower surface of the inner frame (11, 56); and  34DOCKET NO.: P-1619 a plurality of lower fastening extensions formed on a lower surface to extend radially inward (at 64) from a lower end of the corrugated tube, and configured to be fastened to a bottom surface of the lifting frame (32).  

Regarding claim 11, Okubo teaches a rotating cylinder (42) received in the lifting frame, and rotatably connected to the inner frame; and a knob (top of screw 41; can be operated manutally) coupled to an upper portion of the rotating cylinder to rotate the rotating cylinder, wherein a male screw (41) is configured to protrude in a spiral direction on an outer circumferential surface of the rotating cylinder, and a plurality of spiral protrusions (on 32) are protruded on an inner side of the lifting frame to be tooth-coupled with the male screw.  

Regarding claim 14, Okubo teaches a lawn mower robot (10), comprising: an upper cover (19); an inner frame (11) coupled to the upper cover and configured to be coupled at one or more sides to a plurality of wheels (15, 16) that are driven to move the lawn mower robot; a motor (31) provided in the inner frame; one or more blades (14) provided at a lower surface of the inner frame and configured to be rotated based on force from the motor; a deformable seal (70) provided between the inner frame and the blades, wherein the seal includes: a bellows-shaped corrugated tube configured to have an adjustable length in a vertical direction; and an upper fastening extension (51) extending radially outward from an upper end of the corrugated tube, and configured to be fastened to the lower surface of the inner frame (11, 56).  

Regarding claim 15, Okubo teaches a lifting frame (32) that receives the motor therein, and configured to be connected to the inner frame to be vertically movable to adjust a height of the blades (14), 38DOCKET NO.: P-1619 wherein the seal further includes a plurality of lower fastening extensions (at 64) formed on a lower surface to extend radially inward from a lower end of the corrugated tube, and configured to be fastened to a bottom surface of the lifting frame (32).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (WO 2017/109877) in view of Baxter (EP 2656720).

Regarding claims 12, Okubo teaches the invention as described above but fails to teach through holes on the lower cover.  Baxter teaches a lawn mower having a lower cover (301) wherein a plurality of through holes (311) are formed on an upper surface of the lower cover and are configured to allow stone fragments colliding with the blades to be bounced out to an upper region of the lower cover through the plurality of through holes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put holes in the lower cover of Okubo as taught by Baxter as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claims 13 and 20, Okubo teaches the invention as described above but fails to teach a rotating plate with blades.  Baxter teaches a lawn mower robot comprising: a rotating plate (201) rotatably positioned between the lower surface of the inner frame .
Allowable Subject Matter
Claims 4-10, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 27, 2021